Citation Nr: 0704511	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of lymphadenopathy of mediastinum (calcified density of the 
right lower lobe), currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for spleen 
calcifications, currently evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for liver 
calcifications, currently evaluated as noncompensable.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's FVC is more than 75 percent of predicted 
and the DLCO is more than 66 percent of predicted.

2.  The veteran does not currently have residual impairment 
from his spleen calcifications.  

3.  The veteran does not currently have residual impairment 
from his liver calcifications.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of lymphadenopathy of the 
mediastinum (calcified density of the right lower lobe) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.97, Diagnostic Code 6828 
(2006).

2.  The criteria for an initial compensable rating for spleen 
calcifications have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.117, Diagnostic 
Code 7707 (2006).

3.  The criteria for an initial compensable rating for liver 
calcifications have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Each appeal at issue is from a May 2002 rating decision 
assigning initial ratings for the disabilities at issue.  In 
such circumstances, the possibility of staged ratings is for 
consideration, but the circumstances in this case dictate 
uniform ratings, as the same level of disability is shown 
throughout the rating period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The veteran's lymphadenopathy residuals disability is rated 
as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6828, eosinophilic granuloma of lung.  Under the General 
Rating Formula for Interstitial Lung Disease (Diagnostic 
Codes 6825 through 6833), the next higher rating of 30 
percent is assigned for FVC of 65 to 74 percent predicted, or 
DLCO/SB of 56 to 65 percent predicted.  Higher ratings of 60 
and 100 percent are also provided for greater disability.  
The veteran's FVC was 88 percent of predicted on VA 
examination in 2003 and DLCO/SB was 94 percent of predicted.  
FVC was 77 percent of predicted on VA examination in 2006, 
and DLCO/SB was 87 percent of predicted.  A pulmonologist 
interpreted the 2003 pulmonary function test results as 
normal and the examiner in 2003 indicated that whatever 
problem the veteran had in the Marine Corps had healed and 
was no longer problematic.  In light of all of the above, a 
higher initial rating for this disability is not warranted.  

The veteran has made two arguments about how this disability 
should be evaluated.  His October 2006 argument is that 
breathing tests from when he is walking, etc., should be 
utilized.  Under the rating schedule, however, pulmonary 
impairment is to be based on the results of the pulmonary 
tests which are specified.  The veteran's April 2003 argument 
is that he has sarcoidosis.  However, his disability should 
not be rated under Diagnostic Code 6846 because a diagnosis 
of sarcoidosis is not established (although there was an 
impression of old sarcoidosis in May 2005).  He has attempted 
to show that he has sarcoidosis but he is a layperson and 
because of this, he is not competent to indicate that he has 
sarcoidosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Moreover, treatise evidence, like that he submitted in April 
2003, is not evidence that he has sarcoidosis, as it does not 
pertain specifically to him.  Libertine v. Brown, 9 Vet. 
App.521 (1996).  Even if sarcoidosis were currently 
diagnosed, it would make no difference because only one 
rating is permitted under Diagnostic Code 4.97 [see 
38 C.F.R. § 4.96 (2006)] and the requirements under DC 6846 
for a 30 percent rating include the need for chronic low 
doses or intermittent corticosteroids, which is not present 
here.  The diagnosis on VA examination in 2003 was healed 
granulomatous disease, and the diagnosis on examination in 
2006 was granulomas in the lung.  It is the Board's decision 
per Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc), 
that the DC he is rated under, DC 6828, eosinophilic 
granuloma of the lung, is most appropriate.

The veteran's spleen calcifications are rated as 
noncompensable under 38 C.F.R. § 4.117, DC 7707, healed 
spleen injury.  The code indicates to rate for residuals.  
The Board has reviewed section 4.117 and finds that a 
compensable rating is not appropriate.  The evidence 
persuading the Board that this is the appropriate conclusion 
follows.  The examiner in 2003 examined the veteran, noted 
that his spleen was not palpable and that his abdomen was 
otherwise soft and nontender throughout, noted that there was 
a history of calcifications of the spleen on CT scan, and 
indicated that there was currently no evidence of injury to 
the spleen.  In the 2006 examination, there was no 
splenomegaly, evidence of bleeding, or sign of anemia.  Also, 
a CT in 2005 had shown that the spleen was normal in size and 
position.  A CT in 2003 showed splenic granulomas.  However, 
radiographic findings not producing impairment are not 
compensably ratable because the rating is to be based on 
residuals.  DC 7707.  No residuals were found on either 
examination and the 2003 examiner indicated that there was no 
evidence of injury to the spleen.  No impairment is shown.

The veteran's liver calcifications are rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7311.  
That DC indicates to separately rate any specific residuals 
as adhesions of the peritoneum, cirrhosis of the liver, and 
chronic liver disease without cirrhosis.  There are DC's for 
rating those disabilities which contain compensable ratings.  
The evidence in this case shows that there are no residuals, 
however.  Dr. Catena found the veteran to have a nontender 
and soft abdomen with no masses or organomegaly in August 
2002.  The examiner in 2003 indicated that the veteran had an 
enlarged liver which was probably due to fatty liver from 
alcohol use or obesity, and that his abdomen was otherwise 
soft and nontender, and concluded that there was no evidence 
of current liver injury.  The examiner in 2006 indicated that 
the veteran's abdominal examination was normal and that there 
was no evidence of portal hypertension or of any other sign 
of liver disease.  A December 2005 CT demonstrated the liver 
to be normal in size, shape, and position.  Ultrasound of the 
liver in May 2004 had shown no focal parenchymal abnormality.  
There was diffuse fatty infiltration of the liver diagnosed 
on examination in 2006, but no impairment even from it is 
shown.  In the absence of residual impairment, the liver 
calcifications are most appropriately rated as noncompensable 
under Diagnostic Code 7311.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The veteran has mentioned, including during his September 
2004 hearing, that he had problems with employment.  For each 
disability, the Board has considered whether an 
extraschedular rating might be appropriate.  However, the 
veteran currently is not working.  According to his April 
2003 statement, he resigned from a very lucrative position in 
March 2002 for health reasons.  There is no current 
demonstration of actual marked interference with employment, 
however.  Additionally, current frequent periods of 
hospitalization for any of the disabilities at issue are not 
claimed or shown.  Under the circumstances, the Board 
concludes that referral for an extraschedular rating is not 
appropriate.  38 C.F.R. § 3.321(b)(1).



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In January 2002, prior 
to the May 2002 rating decision that is the subject of this 
appeal, the veteran was given notice of what evidence was 
needed to support his claims, what evidence he should 
provide, and what evidence VA would obtain.  

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Nonetheless, in November 2002, May 2003, 
and November 2006 letters, the RO provided the requisite 
notification.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in the 
March 2003 statement of the case and its October 2006 
supplement.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Adequate notice was 
provided prior to the last RO adjudication and when the RO 
transferred the case to the Board in November 2006, it told 
the veteran he still had time to submit more evidence.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  


The veteran was notified of effective date criteria and that 
disability ratings can change in October and November 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While 
this was after the initial adjudication, it cured any notice 
and assistance deficiencies concerning degree of current 
disability because the veteran was given an opportunity to 
submit evidence.  Also, uniform ratings have been assigned 
and the veteran did not timely appeal the May 2002 assignment 
of a December 2001 effective date.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and lay statements, and testimony from the 
veteran.  There were VA examinations for each disability.  
Additionally, VA made reasonable attempts to obtain all 
authorized, identified, relevant medical records.  VA has 
satisfied its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A higher initial evaluation for residuals of lymphadenopathy 
of mediastinum (calcified density of the right lower lobe) is 
denied.

A higher initial evaluation for spleen calcifications is 
denied.

A higher initial evaluation for liver calcifications is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


